2022 IL App (3d) 210113

                            Opinion filed May 20, 2022
____________________________________________________________________________

                                    IN THE

                        APPELLATE COURT OF ILLINOIS

                               THIRD DISTRICT

                                      2022

LISSA SMALL,                                  ) Appeal from the Circuit Court
                                              ) of the 13th Judicial Circuit,
        Plaintiff-Appellee,                   ) La Salle County, Illinois.
                                              )
        v.                                    )
                                              )
THE BOARD OF EDUCATION OF                     )
STREATOR TOWNSHIP HIGH SCHOOL                 )
DISTRICT NO. 40; NICHOLAS McFADDEN, )
STEVE BIROSCHIK, WILLY WILLIAMSON, )
KAREN RICCA, BILL DARROW, DIANNA )
SCHULER, and EARL WOELTJE in Their            )
Official Capacities as Board Members of the   )
Board of Education of Streator                )
Township High School District No.             ) Appeal No. 3-21-0113
40; MICHAEL I. PONTICELLI, in His Official )    Circuit No. 16-MR-237
Capacity as Hearing Officer; MATTHEW          )
SEATON, in His Official Capacity as           )
Superintendent; AMY JO MASCAL, in Her         )
Official Capacity as Principal; and THE       )
ILLINOIS STATE BOARD OF EDUCATION, )
                                              )
        Defendants                            )
                                              )
(The Board of Education of Streator Township )
High School District No. 40, Nicholas         )
McFadden, Steve Biroschik, Willy Williamson, )
Karen Ricca, Bill Darrow, Dianna Schuler, and ) The Honorable
Earl Woeltje,                                 ) Joseph P. Hettel,
                                              ) Judge, presiding.
        Defendants-Appellants).               )
____________________________________________________________________________
            JUSTICE McDADE delivered the judgment of the court, with opinion.
            Justice Lytton concurred in the judgment and opinion.
            Justice Hauptman dissented, with opinion.
      ____________________________________________________________________________

                                                 OPINION

¶1          The plaintiff, Lissa Small, sought administrative review of a decision of defendant Board

     of Education of Streator Township High School District No. 40 (the Board) that dismissed Small,

     a tenured guidance counselor, from the high school’s employ. The circuit court reversed the

     Board’s decision, and the Board appealed. On appeal, the Board argues that its decision should

     be upheld because the conduct in which Small engaged was irremediable. We reverse the

     Board’s decision.

¶2                                           I. BACKGROUND

¶3          Small began employment as a guidance counselor with the high school in 2004. She had

     obtained tenure by September 15, 2015, when the Board notified her that she was being

     discharged from the high school’s employ. The notice and bill of particulars stated, inter alia,

     that Small “failed to respond appropriately to a report that a teacher was having an inappropriate

     relationship with a student, and you failed to exercise proper professional responsibility in

     connection with the matter.” It also stated that Small had reasonable cause to believe that a

     female student, “Student B,” was abused and failed to report the matter to the Department of

     Children and Family Services (DCFS), pursuant to section 4 of the Abused and Neglected Child

     Reporting Act (the Act) (325 ILCS 5/4 (West 2014)) and school district policy No. 5:90

     (hereinafter Policy 5:90). Further, the notice deemed Small’s conduct irremediable.

¶4          Prior to this time, Small had never been disciplined for any reason and had never received

     any poor performance reports.



                                                      2
¶5           In February 2016, an administrative hearing was held before an impartial hearing officer

     who had been selected by the parties. Multiple witnesses testified at the hearing, and the facts

     established as a result of the hearing are not in dispute.

¶6           The hearing officer issued his written recommendation in May 2016. His statement of

     facts included most of the following. Around December 2014, Student B told a male student,

     “Student A,” that she had an inappropriate relationship with a teacher, RV, at the high school

     during the 2013-14 school year. The students had a second conversation in December 2014

     during a class. Student A asked Student B for permission to tell someone in administration about

     the situation. Student B agreed after stating she did not want to tell someone herself, as she was

     concerned about potentially being punished.

¶7           Student A was allowed to leave class, and he went to see Small, who was his guidance

     counselor, in her office. Student A told Small that Student B had an inappropriate relationship

     with RV during the previous school year. He also said that Student B told him that RV had sent

     her inappropriate text messages and naked pictures of himself and that she had sent naked

     pictures to RV as well. Small discussed the matter with Student A for 15 to 20 minutes, during

     which time Student A told Small that he did not like RV, whom he had as a health and fitness

     teacher, and that RV had kicked Student A out of class at one time in the past for reasons he

     considered unfair. Also during the discussion, Small informed Student A that she needed first-

     hand information about the situation, so she asked or directed Student A to have Student B come

     talk to her directly.

¶8           Student A returned to class and told Student B that Small needed to speak to Student B

     directly. Student B told Student A that she would consider it.




                                                       3
¶9            Within approximately one day of the discussion she had with Student A, Small

       approached Student B’s guidance counselor, Brad Brittin. As they discussed what to do, Small

       offered to speak to Student B herself in case Student B would be more comfortable talking to a

       female rather than a male. Small and Brittin did not come to any decisions on what to do.

¶ 10          Thereafter, Small sent passes on at least three occasions to Student B; these passes asked

       Student B to come talk to Small. At least one pass was sent before Christmas break in December

       2014, and at least two passes were sent after school resumed in early January 2015. Student B

       never responded to Small in any way.

¶ 11          Small did not speak with anyone other than Brittin about the matter.

¶ 12          After school resumed, Student B began having attendance issues that resulted in her

       being dropped by the high school in March 2015.

¶ 13          Between December 2014 and May 2015, Student B’s mother met with Brittin on

       numerous occasions about her daughter. Small was present at times during the meetings. Student

       B’s mother also met with Small individually on one occasion and spoke with her on two other

       occasions. They discussed Student B’s declining academic performance and Student B’s

       boyfriend. At no time did Small or Brittin tell Student B’s mother about the information Student

       A had relayed to her in December 2014.

¶ 14          Regarding Student B’s boyfriend, testimony at the administrative hearing revealed that

       Student B had turned 18 in early January 2015 and had moved in that day with her boyfriend at

       his father’s house (Student B’s mother described it as Student B running away from home).

       Further, testimony from several witnesses showed that Student B and her boyfriend were both

       frequently skipping school until she dropped out in March 2015.




                                                       4
¶ 15             Notably, Student B testified that she was a student of RV’s during the two quarters from

       August to December 2014, but not during the following quarter starting in January 2015.

       Beginning at that time and ending when she dropped out of school in March 2015, Student B saw

       RV at times in the school’s common area or in the gym. She did not look at him and avoided him

       whenever she could. Further, she testified that she was skipping school for multiple reasons—not

       just because of RV but also because she hated her math class and because she was having family

       issues.

¶ 16             In April 2015, Student B and her boyfriend moved in with Student B’s mother. Student

       B’s mother sought counseling help at the high school to ensure that her daughter’s boyfriend

       could still graduate. Student B’s mother stated that she did not agree with the way her daughter’s

       boyfriend was raised or “the way he behaved” and that she needed help with the situation

       because “never had I had a boy come into my home that—well, I just never had a daughter’s

       boyfriend live with me before. I never had a boy who had been in trouble before live with me. I

       didn’t know how to live with it ***.”

¶ 17             In May 2015, during an investigation into potentially improper conduct between a student

       and a paraprofessional (not RV) employed by the school district, several students informed

       administration that RV had been involved in an inappropriate relationship with a student (not

       Student B). The school district’s superintendent assigned Brittin to interview RV and assigned

       Small to interview the student. Small informed the superintendent and the high school principal

       that she had heard rumors about RV.

¶ 18             After the interviews had been completed, it was determined that the allegations made by

       the students about RV during the investigation into the paraprofessional had been fabricated by

       three students. However, those students informed a teacher that there were other students who


                                                         5
       may have in fact had inappropriate relationships with RV. Accordingly, another investigation

       into RV was opened; this time, the Streator Police Department was called.

¶ 19           During the investigation, Student A was interviewed by a Streator Police Department

       detective and an investigator from the state’s attorney’s office in the presence of the high school

       principal. Student A said that Student B had told him about her inappropriate relationship with

       RV and that he had relayed that information to Small. Also during the investigation, RV

       admitted to sending naked pictures of himself to Student B and to having sexual contact with two

       students after they had graduated. RV was arrested after also admitting that he had sexual contact

       with a 16-year-old student at the high school.

¶ 20           Small was also interviewed. She confirmed that Student A had approached her with

       information about Student B in December 2014. She said, inter alia, that she told Student A that

       she could not act on an unsubstantiated rumor. She also mentioned that, since RV’s arrest, she

       was remorseful that she had not done anything more with the information she had received back

       in December 2014.

¶ 21           The day after the interview, Small sent an e-mail to the superintendent in which she

       stated, inter alia:

                       “If I had other students come to me with the same rumors, then I

                       would have come to admin with it. But one statement from one

                       student, that wasn’t backed up at the time by the alleged victim,

                       just seems like so little at the time. In a small town, one hears all

                       kinds of rumors—I have heard some pretty ugly things about

                       people. If we pursued every one of those it would be so ugly and

                       destructive to so many people. In hindsight this rumor was a


                                                          6
                      smoking gun. I feel truly, deeply horrified by the whole thing. I

                      love my students, I love my job. It is tearing me up that I could

                      have missed something so awful.”

       In a subsequent meeting with the superintendent and the high school principal, Small stated that

       she had not made any record of the meeting with Student A besides some comments on a Post-It

       note, which was never found.

¶ 22          Small testified that she had made reports to DCFS in the past based on unsubstantiated

       rumors and that DCFS would not accept the reports. Small detailed one time when a female first-

       year student approached her and said that she thought her friend was being hit by her mother.

       The first-year student had not witnessed the alleged abuse. When Small called DCFS to report

       the matter, DCFS told her that they would not take the report because the first-year student had

       not witnessed the abuse, Small had not observed any signs of abuse, and Small had not talked to

       the victim directly.

¶ 23          In his discussion of the matter, the hearing officer noted that Small was considered a

       mandatory reporter under the Act (325 ILCS 5/4 (West 2014)) and that she violated it, as well as

       Policy 5:90, by failing to report the matter to DCFS. Additionally, the hearing officer found that

       “[a]s a trained professional counselor, Small had enough information to determine Student A’s

       report gave rise to more than a bare, imaginary, or purely conjectural suspicion, as he was

       relating allegations based on information he was receiving directly from a victim of a potential

       sexual predator.” The hearing officer stated that Small should have done more under the

       circumstances to investigate the matter. Additionally, the hearing officer concluded that Small’s

       conduct was irremediable because no further training, education, or experience would have

       caused her to act differently in the same or a similar circumstance.


                                                        7
¶ 24             On June 28, 2016, the Board adopted a resolution ordering Small’s dismissal from the

       high school’s employ. The Board adopted the hearing officer’s findings without

       supplementation.

¶ 25             Small sought review of the Board’s decision in the circuit court. The circuit court issued

       its written order on February 16, 2021, in which it found that Small’s conduct was in fact

       remediable and that the Board’s decision was clearly erroneous. The Board appealed.

¶ 26                                               II. ANALYSIS

¶ 27             On appeal, the defendants argue that the Board’s decision to dismiss Small should be

       upheld.

¶ 28             The dismissal of a tenured teacher for cause is governed by section 24-12(d) of the

       School Code. 105 ILCS 5/24-12(d) (West 2016). When the teacher requests a hearing on the

       charges brought against him or her, the school board has the burden of proving the charges

       before a hearing officer by a preponderance of the evidence. Beggs v. Board of Education of

       Murphysboro Community Unit School District No. 186, 2016 IL 120236, ¶ 53.

                        “The school board, within 45 days after receipt of the hearing

                        officer’s findings of fact and recommendation as to whether (i) the

                        conduct at issue occurred, (ii) the conduct that did occur was

                        remediable, and (iii) the proposed dismissal should be sustained,

                        shall issue a written order as to whether the teacher must be

                        retained or dismissed for cause from its employ. The school

                        board’s written order shall incorporate the hearing officer’s

                        findings of fact, except that the school board may modify or

                        supplement the findings of fact if, in its opinion, the findings of


                                                          8
                      fact are against the manifest weight of the evidence.” 105 ILCS

                      5/24-12(d)(8) (West 2016).

¶ 29          In appeals involving decisions of an administrative agency, we review the agency’s

       decision and not the circuit court’s ruling. Marconi v. Chicago Heights Police Pension Board,

       225 Ill. 2d 497, 531 (2006) (per curiam). Review of a school board’s dismissal decision is

       twofold. Beggs, 2016 IL 120236, ¶ 63. First, “we will review the Board’s supplemental factual

       findings, as well as the factual findings of the hearing officer that were incorporated unmodified

       into the Board’s decision, to determine whether those findings were against the manifest weight

       of the evidence.” Id. Second, “we must determine whether the findings of fact provide a

       sufficient basis for the agency’s conclusion that cause for discharge does or does not exist.” Id.

       “We apply the clearly erroneous standard of review to this mixed question of fact and law, i.e.,

       whether we are left with the definite and firm conviction that a mistake has been committed

       when applying the established facts to the applicable legal standard for discharge.” (Internal

       quotation marks omitted.) Id.

¶ 30          In this case, the defendants argue that Small’s conduct was irremediable. “The test in

       determining whether a cause for dismissal is irremediable is whether damage has been done to

       the students, faculty or school, and whether the conduct resulting in that damage could have been

       corrected had the teacher’s superiors warned her.” Gilliland v. Board of Education of Pleasant

       View Consolidated School District No. 622 of Tazewell County, 67 Ill. 2d 143, 153 (1977).

¶ 31          This appeal’s focus is on the second part of the Gilliland test. In that regard, the Board

       contends first that because Small understood her status as a mandatory reporter under the Act,

       her failure to report the situation was solely her responsibility and “[n]o additional training was

       going to remediate her failure to report the abuse of Student B.”


                                                         9
¶ 32          In relevant part, section 4 of the Act (325 ILCS 5/4 (West 2014)) stated that education

       personnel like Small were required to immediately report to DCFS when they have reasonable

       cause to believe that a child known to them in their professional or official capacities may be an

       abused or neglected child. Id. “Reasonable cause” is not defined in the Act. Id. §§ 1 et seq. The

       Second District has opined that “[f]or purposes of the Reporting Act, the issue of whether school

       personnel have reasonable cause to report suspected allegations of abuse is determined by the

       objective belief of a reasonable person, not the school personnel’s subjective belief.” Doe v.

       Dimovski, 336 Ill. App. 3d 292, 297 (2003).

¶ 33          It is axiomatic that determining the objective belief of a reasonable person in a situation

       in which reporting may be mandatory necessarily requires an examination of the unique

       circumstances surrounding the situation. The undisputed facts of this case show that Student A

       relayed hearsay to Small of inappropriate conduct, including texts and exchange of nude

       photographs between RV and Student B, that had allegedly occurred during the previous school

       year. At the same time he did so, Student A also admitted to Small that he disliked RV, at least in

       part because RV kicked Student A out of his class on one occasion. Small had noted that she

       worked in an environment in which such rumors were not uncommon; in fact, a fabricated rumor

       regarding RV was circulated during the investigation into allegedly inappropriate contact

       between a different employee and a different student. Even assuming that Small abrogated her

       duties in the manner in which she responded to Student A, she was presented with an

       unsubstantiated rumor—hearsay—from a student who had a motive to lie. She had attempted to

       report unsubstantiated rumors to DCFS in the past and was told that such reports would not be

       accepted. She was aware that she had to undertake efforts to substantiate Student A’s hearsay

       before a report would be accepted. Under an objective belief of a reasonable person in Small’s


                                                       10
       position and possessed with her knowledge, it cannot be said that she had reasonable cause such

       that an immediate duty to report arose under the Act. The Board’s finding to the contrary was

       clearly erroneous.

¶ 34          It must be noted, however, that Policy 5:90 does not contain the “reasonable cause”

       language that exists in the Act. In relevant part, Policy 5:90 provided that “[a]ny District

       employee who suspects or receives knowledge that a student may be an abused or neglected

       child *** shall” immediately report the matter to DCFS and inform the superintendent or

       principal that such a report has been made. (Emphasis added.) Streator Township High School

       District No. 40 Board Policy 5:90 (adopted Feb. 18, 2014). Thus, Policy 5:90 appears to have the

       potential to trigger the duty to report to DCFS in situations not required by the Act, including this

       one. The policy does not define “suspect” or “receives knowledge,” however.

¶ 35          The fact that both “suspect” and “receives knowledge” are included is significant. A

       common and ordinary definition of “suspect” is “to imagine to exist or be true, likely, or

       probable.” Webster’s Ninth New Collegiate Dictionary 1189 (1990). A common and ordinary

       definition of “knowledge” is “the fact or condition of knowing something with familiarity gained

       through experience or association.” Webster’s Ninth New Collegiate Dictionary 665 (1990). By

       listing “receives knowledge” separately, the policy evinces an intent that the information leading

       one to “suspect” a student is abused or neglected is not “received”—at least not in the same way

       as one “receives” knowledge. Perhaps “suspects” means information that one inadvertently

       obtains and “receives knowledge” means obtaining information that the source intentionally

       communicated to the recipient. Whatever the case, there is sufficient ambiguity in the Policy to

       raise a question of whether receiving hearsay of allegedly inappropriate contact between a

       teacher and a student, without more, is sufficient to constitute an employee “suspecting” or


                                                        11
       “receiving knowledge” that a student may be abused or neglected. And again, like the contextual

       analysis warranted under section 4 of the Act, it would appear that whether an individual

       “suspects” or has “received knowledge” of a student possibly being abused or neglected under

       Policy 5:90 warrants a consideration of the specific circumstances surrounding the situation.

       Under the specific circumstances of this case, we find no meaningful distinction between the Act

       and Policy 5:90—the hearsay relayed to Small about Student B does not clearly meet the

       policy’s requirement of “suspecting” or “receiving knowledge.” The lack of specificity in Policy

       5:90’s language belies the Board’s conclusion that Small violated Policy 5:90.

¶ 36          Overriding the linguistic distinctions, however, is the fact that both section 4 of the Act

       and Policy 5:90 require a report to DCFS. This, in turn, requires the mandatory reporter to have

       information, no matter how stated or defined, that DCFS will accept. The uncorroborated hearsay

       information conveyed by Student A to Small did not fall within that category.

¶ 37          The significance of whether Small violated section 4 of the Act or Policy 5:90 is manifest

       in the requirement of the Gilliland test’s second prong. Assuming that “damage” did occur,

       conduct is irremediable only if the conduct could not have been corrected. Gilliland, 67 Ill. 2d at

       153. If Small’s conduct was not clearly violative of Policy 5:90 in particular, then the appropriate

       conclusion to draw is that her conduct could have been corrected. If district policy is for any and

       all unsubstantiated rumors, such as the hearsay relayed to Small in this case, to be reported to

       DCFS or administration, then that requirement should have been and needs to be clearly stated.

¶ 38          Many, if not most, cases involving the mandatory reporting requirement are clear.

       Tweaking the facts of this case slightly would clearly have triggered the duty to report, such as if

       Student B had been the one to approach Small or if she had responded to Small’s request to come

       in and talk after Student A had talked to Small. But this case does not fit neatly within the


                                                        12
       parameters of the applicable law. Under the unique circumstances of this case, we hold that

       Small’s conduct was in fact remediable and that the Board therefore erred when it found

       otherwise.

¶ 39          In concluding that Small had a duty to report to DCFS what Student A relayed to her

       regarding Student B (infra ¶¶ 56-65), the dissent cites extensively from DCFS’s “Manual for

       Mandatory Reporters.” In this regard, we note the following:

                      “[W]here *** an agency is charged with the administration and

                      enforcement of the statute, courts will give deference to the

                      agency’s interpretation of any statutory ambiguities. [Citations.]

                      Thus, ‘[a] court will not substitute its own construction of a

                      statutory provision for a reasonable interpretation adopted by the

                      agency charged with the statute’s administration.’ [Citation.]

                      Courts, however, are not bound by an agency’s interpretation that

                      conflicts with the statute, is unreasonable, or is otherwise

                      erroneous. [Citations.]” Hadley v. Illinois Department of

                      Corrections, 224 Ill. 2d 365, 370-71 (2007).

       See also Medponics Illinois, LLC v. Department of Agriculture, 2021 IL 125443, ¶ 31 (holding

       that “an agency’s interpretation of its own regulations is entitled to substantial deference and

       weight, as the agency makes informed judgments based on its expertise and experience and

       provides a knowledgeable source in ascertaining the intent of the legislature”). The dissent

       ignores the undisputed testimony from Small that past experience had taught her that DCFS did

       not accept reports of unsubstantiated rumors. No evidence was ever presented to show that

       DCFS did accept reports of unsubstantiated rumors, including the type at issue in this case. The


                                                        13
       record in this case reveals neither legal nor factual bases for disregarding DCFS’s reported

       interpretation of the applicable statutes or its own regulations. 1

¶ 40           We likewise reject the dissent’s additional claim that information Small allegedly

       received during the quarter following Student A’s disclosure “undoubtedly” triggered the duty to

       report. Infra ¶ 62. The dissent’s suggestion that Student B’s “declining academic performance,

       discontinued athletic participation, deteriorating attendance, and eventual decision to drop out of

       school” “should have heightened her suspicion of abuse” (infra ¶ 62) is based on speculation and

       hindsight. In fact, Student B’s mother had reported her own serious concerns about significant

       developments in her daughter’s deepening relationship with her boyfriend between January and

       March 2015—developments suggesting a more contemporaneous and likely explanation for

       Student B’s declining attendance, participation, and academic performance.

¶ 41           In addition, multiple other witnesses testified at the administrative hearing that Student B

       had turned 18 in early January 2015 and had immediately moved in with her boyfriend.

       Additional testimony was presented to show that Student B and her boyfriend were both

       frequently skipping school during that quarter and that Student B herself testified to having

       multiple reasons for skipping school, not only to avoid RV but also because she hated her math

       class and because she was having family issues. Further, the dissent incorrectly states that

       Student B was in RV’s class during the quarter starting in January 2015 2 and has incorrectly

       attributed certain conduct of RV from the time period between August and December 2014 to the



               1
                  Additionally, no law imposed any duty on Small to report the alleged abuse to Student B’s
       mother, despite the dissent’s suggestion otherwise (infra ¶ 63).
                2
                  Student B testified at the administrative hearing that once she learned she was scheduled to be in
       RV’s class for the second semester, which started in January 2015, she switched out of his class and into a
       class taught by a different instructor. Therefore, the hearing officer’s finding that Student B was in RV’s
       class during the second semester of the 2014-15 school year is against the manifest weight of the
       evidence. See Beggs, 2016 IL 120236, ¶ 63.
                                                            14
       time Student B was still in school between January and March 2015. For these reasons, it is not

       as clear as the dissent suggests either that (1) there is a significant causal link between the abuse

       RV inflicted on Student B during the 2013-14 school year and the events that took place during

       early 2015 or (2) Small should have recognized such a link and acted upon it.

¶ 42          Next, the Board argues that Small’s conduct was irremediable because it was criminal.

¶ 43          In relevant part, section 4.02 of the Act states that “[a]ny other person required by this

       Act to report suspected child abuse and neglect who willfully fails to report such is guilty of a

       Class A misdemeanor for a first violation and a Class 4 felony for a second or subsequent

       violation.” 325 ILCS 5/4.02 (West 2014).

¶ 44          We have already held that Small’s conduct did not violate section 4 of the Act (325 ILCS

       5/4 (West 2014)). Moreover, we note that the La Salle County State’s Attorney’s Office

       specifically considered and declined to bring any charges against Small. Under these

       circumstances, we cannot find that her conduct was criminal, and we therefore find that it was

       not per se irremediable.

¶ 45          For the foregoing reasons, we hold that Small’s conduct was remediable and that the

       Board’s decision dismissing Small must be reversed.

¶ 46                                           III. CONCLUSION

¶ 47          For the foregoing reasons, the decision of the Board of Education of Streator Township

       High School No. 40 is reversed.

¶ 48   Circuit court judgment affirmed.
¶ 49   Board decision reversed.
¶ 50          JUSTICE HAUPTMAN, dissenting:




                                                        15
¶ 51            I respectfully dissent from the opinion of my respected colleagues in the majority because

       I believe Small received a credible allegation of abuse from Student A. I also disagree that Small

       did not have “reasonable cause to believe” or sufficient information to “suspect[]” Student B

       may be abused under section 4 and Policy 5:90. Moreover, while I concur that Small’s conduct

       was not criminal, as to be per se irremediable, I respectfully dissent from the opinion that her

       failure to comply with section 4 and Policy 5:90 was not irremediable. Thus, I would affirm the

       Board.

¶ 52                                            A. Standard of Review

¶ 53            Initially, while the parties’ briefs are largely limited to the issue of irremediability, I note

       that our review is governed by the Administrative Review Law and extends to all questions of

       law and fact presented by the record. See 105 ILCS 5/24-16 (West 2020); 735 ILCS 5/3-102, 3-

       110 (West 2020). On questions of fact, “[t]he findings and conclusions of the administrative

       agency *** shall be held to be prima facie true and correct.” 735 ILCS 5/3-110 (West 2020); see

       also Van Dyke v. White, 2019 IL 121452, ¶ 68 (stating, “[i]n examining an administrative

       agency’s factual findings, a reviewing court does not weigh the evidence or substitute its

       judgment for that of the agency,” but is “limited to ascertaining whether such findings of fact are

       against the manifest weight of the evidence”). Further, I emphasize that our court may reverse

       the Board’s decision only if it was clearly erroneous, which means, on review of the entire

       administrative record, we are “ ‘left with the definite and firm conviction that a mistake has been

       committed.’ ˮ AFM Messenger Service, Inc. v. Department of Employment Security, 198 Ill. 2d

       380, 392-93, 395 (2001); accord FLM Enterprises, LLC v. Peoria County Zoning Board of

       Appeals, 2020 IL App (3d) 180634, ¶ 22. We do not “blindly defer” to the Board’s decision, but

       the clearly erroneous standard of review is nevertheless “largely deferential” to the Board’s


                                                           16
       experience and expertise when resolving matters within its purview. See AFM Messenger

       Service, 198 Ill. 2d at 395; Fraternal Order of Police, Chicago Lodge No. 7 v. Illinois Labor

       Relations Board, 2011 IL App (1st) 103215, ¶ 18. Since I am not left with a definite and firm

       conviction that a mistake was committed, I respectfully disagree that the Board’s decision was

       clearly erroneous.

¶ 54                                         B. Section 4 and Policy 5:90

¶ 55           At the outset, I find it unnecessary to parse the language “reasonable cause to believe”

       under section 4 and “suspects or receives knowledge” under Policy 5:90. 3 See supra ¶¶ 34-35. I

       believe a factual scenario that meets the former standard also meets the latter standard. As

       support, I note “reasonable cause to believe,” as used in section 4, has been found to be the

       equivalent of the term “suspect,” as used in the Code of Federal Regulations. See Dimovski, 336

       Ill. App. 3d at 297 (citing 45 C.F.R. § 1340.3-3(d)(2) (1977), 1977 Ill. Att’y Gen. Op. 173).

       Thus, I submit any difference in “reasonable cause to believe” and “suspect[]” is inconsequential

       because each phrase “would cover the same set of circumstances leading a person to report an

       instance of child abuse or neglect.” See id.; 1977 Ill. Att’y Gen. Op. 173. Since I conclude Small

       had “reasonable cause to believe” Student B may be abused under section 4, I also conclude

       Small had sufficient information to “suspect[]” Student B may be abused under Policy 5:90.

¶ 56           Under section 4, all credible allegations of abuse or suspected abuse, received by a

       mandated reporter, must be reported to DCFS. 4 See 325 ILCS 5/4 (West 2014); Dimovski, 336


               3
                  However, I note, in addition to the majority’s definition, “suspect” means “to imagine (one) to be
       guilty or culpable on slight evidence or without proof.” Merriam-Webster Online Dictionary,
       https://www.merriam-webster.com/dictionary/suspect (last visited May 5, 2022) [https://perma.cc/6M6M-
       BNX4].
                4
                  The General Assembly made various amendments to section 4, effective January 1, 2020, and
       January 1, 2022. See 325 ILCS 5/4 (West 2020); Pub. Act 102-604 (eff. Jan. 1, 2022). Most relevant here
       is the amendment creating section 4(a)(4), effective January 1, 2020, which provides “[e]ducation


                                                            17
       Ill. App. 3d at 297; People v. Willigman, 2021 IL App (2d) 200188, ¶ 34 (discussing Dimovski).

       After receiving a credible allegation, a mandated reporter is “divested of any discretion to

       determine what constitutes ‘reasonable cause to believe’ or whether such abuse actually

       occurred.” (Emphasis added.) See Dimovski, 336 Ill. App. 3d at 297; Willigman, 2021 IL App

       (2d) 200188, ¶¶ 34-35 (discussing Dimovski). If this were not the rule, then “the goal of

       protecting children from sexual abuse would be undermined.” Dimovski, 336 Ill. App. 3d at 297.

       Therefore, while I agree “reasonable cause” is determined by the objective belief of a reasonable

       person and the use of that phrase in section 4 implies some degree of judgment or discretion by

       mandated reporters, I submit that the mandated reporter must first weigh certain credibility

       factors, including the identity of the person making the allegation, the recency of the alleged

       abuse, and whether details of the event reveal abusive conduct and support the allegation. See

       Willigman, 2021 IL App (2d) 200188, ¶¶ 29, 34-35; Dimovski, 336 Ill. App. 3d at 297. If these

       factors support the credibility of an allegation, then I submit the result is “reasonable cause.”

¶ 57           Further, DCFS’s 2015 manual for mandated reporters, which was admitted as “Tenured

       Teacher Exhibit 3” at the administrative hearing and is cited by the parties on appeal, states,

       when considering if there is “reasonable cause” to make a report, “there are some issues that are

       important *** to consider in deciding whether to report an incident as suspected abuse.” Ill.

       Dep’t of Children & Family Services, Manual for Mandated Reporters 8 (May 2015 rev. ed.);

       accord Willigman, 2021 IL App (2d) 200188, ¶ 37 (citing Ill. Dep’t of Children & Family



       personnel, including any[ ] school personnel (including administrators and certified and non-certified
       school employees),” must immediately report to DCFS “when they have reasonable cause to believe that
       a child known to them in their professional or official capacities may be an abused child or a neglected
       child.” See 325 ILCS 5/4(a)(4) (West 2020); compare 325 ILCS 5/4 (West 2014). Small is undisputedly a
       mandated reporter under each of the aforementioned versions of section 4. Since the relevant conduct in
       this case occurred after 2014 but before the amendments to section 4 in 2020 and 2022, I cite to only the
       2014 version of that statutory provision. See 325 ILCS 5/4 (West 2014).
                                                          18
Services, Manual for Mandated Reporters 18 (Sept. 2020 rev. ed.), https://www2.illinois.gov/

dcfs/safekids/reporting/Documents/cfs_1050-21_mandated_reporter_manual.pdf

[https://perma.cc/MDM2-9E76]). The following guidance was provided to mandated reporters:

              “• Did you observe evidence that some damage was done to the child? ***

               In sexual abuse cases, it is usually information from the victim about a

               specific incident of molestation, penetration, or exploitation. ***

               • What communication has the child provided? Is the information

       consistent and plausible with what you have observed?

               • If the explanation comes from someone other than the child, how

       credible and/or complete is the information?

               • Since the signs of sexual abuse can be uncertain, if a child tells you

       he/she is being abused by a caretaker or person responsible for the child’s welfare,

       report it.

               • Have there been past incidents which, in retrospect, may have been

       suspicious?” Ill. Dep’t of Children & Family Services, Manual for Mandated

       Reporters 8 (May 2015 rev. ed.).

Accord Willigman, 2021 IL App (2d) 200188, ¶ 37 (citing Ill. Dep’t of Children &

Family Services, Manual for Mandated Reporters 19 (Sept. 2020 rev. ed.)). As such,

“reasonable cause to believe” requires “something more than a mere utterance” alleging

abuse, such that a mandated reporter may exercise some judgment and discretion to

decide what constitutes abuse under the Act and whether it likely occurred. See

Willigman, 2021 IL App (2d) 200188, ¶ 35; see also Dimovski, 336 Ill. App. 3d at 297

(stating, while a mandated reporter “may initially investigate the credibility of any

                                                 19
       rumors of sexual abuse, whether there was reasonable cause to report the allegations is an

       objective determination”).

¶ 58          In providing this guidance, DCFS makes clear, “[w]hile it is not the function of the

       mandated reporter to investigate, enough information must be obtained to determine if a Hotline

       call is needed.” Ill. Dep’t of Children & Family Services, Manual for Mandated Reporters 8

       (May 2015 rev. ed.); accord Willigman, 2021 IL App (2d) 200188, ¶ 37 (citing Ill. Dep’t of

       Children & Family Services, Manual for Mandated Reporters 18 (Sept. 2020 rev. ed.)). DCFS’s

       2015 manual also informed mandated reporters that the following conditions were required for

       an investigation: (1) a victim under the age of 18, (2) a perpetrator who is, among other possible

       identities, a person who knows the child through an official capacity or position of trust, such as

       a teacher, (3) a specific incident of abuse or a specific set of circumstances involving suspected

       abuse, and (4) a demonstrated harm or substantial risk of physical or sexual injury to the child.

       Ill. Dep’t of Children & Family Services, Manual for Mandated Reporters 9 (May 2015 rev. ed.).

¶ 59          Again, under the above guidance, mandated reporters are tasked with reporting alleged

       abuse but not actually investigating those allegations. DCFS’s 2015 manual for mandated

       reporters clarifies the roles of a mandated reporter and DCFS by stating:

                      “[The] role as a mandated reporter is to inform the department when you

              determine there is reason to believe that a child has been harmed or is in danger of

              being harmed—physically, sexually, or through neglect—and that a caretaker

              either committed the harm or should have taken steps to protect the child from the

              harm. *** The function of the Hotline worker is to determine whether or not the

              harm to the child as described by the reporter qualifies as abuse or neglect under

              the State’s definition and can be investigated by DCFS. It is not the job of the


                                                       20
              Hotline worker to make a determination that the suspected abuse has actually

              occurred. This is the function of the DCFS child protection specialist.” (Emphases

              in original.) Id.

       After receiving a report from the mandated reporter, who is entitled to confidentiality and

       immunity from liability for making the report, DCFS initially investigates whether reasonable

       cause actually exists. See 325 ILCS 5/7.4(e), 7.19, 9, 11 (West 2014); In re J.C., 2012 IL App

       (4th) 110861, ¶ 22 (citing 89 Ill. Adm. Code 300.100(a) (2012), and 325 ILCS 5/7.4(b)(3) (West

       2010)). If reasonable cause is validated, then a formal investigation into the allegation is

       commenced by DCFS. See In re J.C., 2012 IL App (4th) 110861, ¶ 22 (citing 89 Ill. Adm. Code

       300.110(a) (2012)). Following that formal investigation, DCFS is entrusted to determine whether

       a child was actually abused and classify the allegation of abuse as “indicated, undetermined, or

       unfounded.” See id. (citing 89 Ill. Adm. Code 300.110(i)(2) (2012), and 325 ILCS 5/7.12 (West

       2010)); see also Julie Q. v. Department of Children & Family Services, 2011 IL App (2d)

       100643, ¶ 29. This way, all authority and discretion to investigate reports of abuse or suspected

       abuse is rightfully left with DCFS and not with the mandated reporter. See 325 ILCS 5/7.3(a)

       (West 2014); Dimovski, 336 Ill. App. 3d at 297 (citing 325 ILCS 5/7.3 (West 2000)); In re J.C.,

       2012 IL App (4th) 110861, ¶ 22; Julie Q., 2011 IL App (2d) 100643, ¶ 29.

¶ 60          Here, based on my review of the undisputed facts, I conclude that Small received a

       credible allegation of abuse from Student A. Small knew or should have known, at the time of

       Student A’s allegation, that Student A and Student B were presently in the same class, the two

       students were discussing the alleged abuse by RV, and Student A was reporting that abuse after

       requesting and receiving Student B’s expressed permission. See supra ¶¶ 6-7. I emphasize that

       Student A reported the alleged abuse by RV after a contemporaneous discussion of the abuse


                                                        21
       with Student B immediately before going to Small’s office. See supra ¶¶ 6-7. This was also the

       second time in December 2014 that Student A and Student B discussed the alleged abuse by RV.

       See supra ¶ 6. Further, Student A is a close personal friend of Student B who alleged abuse that

       occurred relatively recently, namely, during the prior 2013-14 school year. See supra ¶ 7;

       Willigman, 2021 IL App (2d) 200188, ¶ 35. The reported abuse also involved inappropriate text

       messages and naked pictures exchanged between Student B and RV, such that the details of

       Student A’s report undoubtedly revealed to Small that RV committed abusive conduct and

       supported the existence of a credible allegation. See supra ¶ 7; Willigman, 2021 IL App (2d)

       200188, ¶ 35.

¶ 61          In light of these undisputed facts, I am unpersuaded that Student A’s allegation of abuse

       should, in any way, be diminished by a perceived bias or grudge toward RV. See supra ¶¶ 7, 33.

       To do so would unnecessarily subject victims of abuse to the risk of not having their allegation

       of abuse reported based upon a juvenile but common circumstance in high schools—namely, the

       dislike of a teacher due to the perceived unfair treatment of a student. Diminishing a report of

       abuse based upon such a circumstance or a presumed “motive to lie” also gratuitously assumes

       that Student A would take extreme and vindictive action in response to the perceived unfair

       treatment by RV. See supra ¶ 33.

¶ 62          Therefore, I reject the notion that Small needed to speak with Student B or obtain

       additional information to verify a self-classified “unsubstantiated rumor” or “hearsay” allegation

       against RV. Student A’s allegation was credible and expressly allowed by DCFS’s 2015 manual

       for mandated reporters. See Ill. Dep’t of Children & Family Services, Manual for Mandated

       Reporters 8 (May 2015 rev. ed.). Importantly, there is not—and never has been—a requirement




                                                       22
       that a mandated reporter speak with the alleged victim. 5 See supra ¶ 38. Such a requirement

       would conflict with the plain language of section 4, needlessly burden victims of abuse, and

       encumber the process for reporting abuse. For these reasons, I conclude that a reasonable person

       would find Student A’s allegation of abuse credible, meaning Small was deprived of the

       discretion to decide what constituted “reasonable cause to believe” or whether the alleged abuse

       actually occurred. See Dimovski, 336 Ill. App. 3d at 297; Willigman, 2021 IL App (2d) 200188,

       ¶¶ 34-35; Ill. Dep’t of Children & Family Services, Manual for Mandated Reporters 9 (May

       2015 rev. ed.).

¶ 63           Further, while I believe that additional substantiation of Student A’s allegation of abuse

       by RV was unnecessary, I conclude Small did subsequently receive additional information that

       undoubtedly resulted in “reasonable cause to believe” and sufficient information to “suspect[]”

       that Student B may have been abused under section 4 and Policy 5:90. Student A’s allegation

       against RV, on its own, was “credible and/or complete.” See Ill. Dep’t of Children & Family

       Services, Manual for Mandated Reporters 8 (May 2015 rev. ed.). However, in addition to that

       allegation, Small “observe[d] evidence that some damage was done to” Student B. See id. On a

       continuing basis in the months after Student A’s allegation against RV, Small observed or was

       informed of behavior by Student B that, in retrospect, should have heightened her suspicion of

       abuse. See id. During the relevant time frame, Small became aware of Student B’s declining

       academic performance, discontinued athletic participation, deteriorating attendance, and eventual

       decision to drop out of school. See supra ¶¶ 12-13. Small discussed these issues, on at least three




               5
                Notably, in the amendments to section 4, effective January 1, 2020, the General Assembly
       provided, “[n]othing in this Section [4] requires a child to come before the mandated reporter in order for
       the reporter to make a report of suspected child abuse.” 325 ILCS 5/4(c)(2) (West 2020).
                                                           23
       occasions, with Student B’s mother, who was distraught about Student B’s uncharacteristic

       behavior. 6 See supra ¶¶ 12-13.

¶ 64           Despite receiving this information, Small failed to inform Student B’s mother or, as was

       necessary, DCFS of Student A’s allegation. All the while, Student B had continued contact with

       RV in the cafeteria and gymnasium. Further, in January 2015, Student B was assigned to RV’s

       class, where, as retaliation for Student B failing to cooperate with RV’s sexual advances and

       invitation to visit his residence, RV previously treated Student B differently than other female

       students. RV gave Student B dirty or hateful looks, assigned her extra physical exercises,

       administered unwarranted discipline, and denied her requests for permission to rent gym clothes.

       While the record indicates Student B was eventually reassigned to a health and fitness class that

       was not taught by RV, Student B was still in the same gymnasium where RV was teaching his

       class. Unsurprisingly, Student B left school before attending the class where she could have

       contact with RV. 7 After all, it was the justified concern of reprisal from RV that resulted in her

       reluctance to speak with Small. That reluctance of a victim, predictably fearful of discipline or



               6
                 In the statement of facts contained within the hearing officer’s decision, the hearing officer
       found as follows:
                         “Student B’s mother had at least three (3) meetings with Small during th[e]
               timeframe [December 2014 and May 2015] and, at least on one occasion—May 2015,
               Student B’s mother went to Small’s office extremely upset and crying about the changes
               in her daughter. The subject of these meetings, especially the May [2015] meeting, was
               that Student B, formerly a good student and a good athlete, suddenly stopped playing
               sports, was frequently absent from school and eventually dropped out of school in the
               early part of the second semester of the 2014-2015 school term. The purpose of these
               meetings was that Student B’s mother was seeking assistance to determine what had
               caused the change in her daughter and how to get her daughter back on track.”
               7
                 The hearing officer found, in the statement of facts contained in his decision, as follows:

                        “On January 8, 2015[,] Student B turned eighteen and moved in with her
               boyfriend, another student at the High School. She began having attendance problems in
               that she would go to all the classes preceding the class being taught by RV. She began not
               attending RV’s class and all the classes following that class. Thereafter, her attendance
               deteriorated to the point that she was eventually dropped from school by the District.”
                                                            24
       embarrassment due to a perpetrator’s established behavior, should not have been so easily

       dismissed. Likewise, it was an understandable and foreseeable desire to avoid RV’s continued

       behavior that Student B suffered anxiety and a deteriorating attendance record. Even absent any

       record of Student A’s allegation, which was entirely limited to a “Post-it” note that was

       subsequently lost, Small should have realized a link between the allegation and Student B’s

       spiraling behavior, prompting a report to DCFS under section 4 and Policy 5:90. See supra ¶ 21;

       Ill. Dep’t of Children & Family Services, Manual for Mandated Reporters 8 (May 2015 rev.

       ed.); Willigman, 2021 IL App (2d) 200188, ¶ 37.

¶ 65          Finally, contrary to Small’s position, the necessary conditions for a DCFS investigation

       were present when Student A alleged abuse by RV. See Ill. Dep’t of Children & Family

       Services, Manual for Mandated Reporters 9 (May 2015 rev. ed.). Student B was under the age of

       18, and RV was a person who knew her in an official capacity or position of trust as a teacher.

       See id. Student A also reported specific incidents of abuse or a specific set of circumstances

       involving suspected abuse—namely, inappropriate text messages and naked pictures exchanged

       between Student B and RV during the 2013-14 school year. See id.; supra ¶ 7. Undoubtedly, the

       allegation by Student A involved a demonstrated harm or substantial risk of sexual injury to

       Student B in the form of a continuing or escalating inappropriate sexual relationship. See Ill.

       Dep’t of Children & Family Services, Manual for Mandated Reporters 9 (May 2015 rev. ed.).

¶ 66          In sum, Small received a credible allegation of abuse from Student A. Further, Small

       obtained “reasonable cause to believe” and sufficient information to “suspect[]” Student B may

       be abused under section 4 and Policy 5:90. Since Small failed to report the allegation of abuse to

       DCFS, I would hold the Board’s finding that she violated section 4 and Policy 5:90 was not




                                                       25
       clearly erroneous. See AFM Messenger Service, 198 Ill. 2d at 392, 395; FLM Enterprises, 2020

       IL App (3d) 180634, ¶ 22; Fraternal Order of Police, 2011 IL App (1st) 103215, ¶ 18.

¶ 67                                           C. Irremediability

¶ 68          First, I conclude that Small’s failure to comply with section 4 and Policy 5:90 was

       irremediable under Gilliland. I believe Small contributed to the damage that was done to the

       students, faculty, and school. See Gilliland, 67 Ill. 2d at 153. From Student B’s perspective,

       Small’s compliance with section 4 and Policy 5:90 could have severed the in-school contacts

       between Student B and RV, which could have also avoided Student B’s anxiety, deteriorating

       attendance, and eventual decision to drop out of school. More broadly, Small’s noncompliance

       with section 4 and Policy 5:90 prevented a more timely severance of RV’s contact with the high

       school’s students. It is certainly conceivable that Small’s conduct contributed to the community’s

       loss of faith in defendants’ ability to safeguard students by timely addressing such delicate

       issues. Indeed, in its decision, the Board referenced the coverage of RV’s abuse in the local news

       and on social media. Similarly, the Board referenced defendants’ resulting exposure to liability.

¶ 69          Second, I conclude Small was, in fact, warned about the failure to comply with her

       mandated obligations under section 4 and Policy 5:90 through her training and education. See id.

       Small’s conduct, resulting in the aforementioned damage, would not have been corrected if she

       had received additional warnings from her superiors. See id. Small undisputedly received

       training on the obligations of a mandated reporter, which are discussed at length in this dissent,

       and signed an acknowledgment of that status. Yet, Small did not fulfill her obligations under

       section 4 or Policy 5:90 by reporting Student A’s allegation to DCFS. Regrettably, I agree with

       defendants’ sentiment that no additional training could remediate Small’s noncompliance with

       those provisions, which resulted in defendants’ loss of confidence in Small’s service as a


                                                       26
       guidance counselor. Therefore, on this issue, I conclude the Board’s decision was not clearly

       erroneous. See AFM Messenger Service, 198 Ill. 2d at 392, 395; FLM Enterprises, 2020 IL App

       (3d) 180634, ¶ 22; Fraternal Order of Police, 2011 IL App (1st) 103215, ¶ 18.

¶ 70          For these reasons, I respectfully dissent from the opinion of my respected colleagues in

       the majority.




                                                      27
                                  No. 3-21-0113


Cite as:                 Small v. Board of Education of Streator Township High School
                         District No. 40, 2022 IL App (3d) 210113


Decision Under Review:   Appeal from the Circuit Court of La Salle County, No. 16-MR-
                         237; the Hon. Joseph P. Hettel, Judge, presiding.


Attorneys                Christopher J. Waple, of Law Offices of Cozzi & Zapf, of London,
for                      Kentucky, for appellants.
Appellant:


Attorneys                James P. Baker, of Baker, Baker & Krajewski, LLC, of
for                      Springfield, for appellee.
Appellee:




                                        28